Name: Commission Regulation (EC) No 1042/95 of 10 May 1995 amending Regulation (EEC) No 689/92 fixing the procedure and conditions for the taking over of cereals by intervention agencies
 Type: Regulation
 Subject Matter: trade policy;  consumption;  agricultural policy;  Europe;  plant product
 Date Published: nan

 11 . 5. 95 EN Official Journal of the European Communities No L 106/7 COMMISSION REGULATION (EC) No 1042/95 of 10 May 1995 amending Regulation (EEC) No 689/92 fixing the procedure and conditions for the taking over of cereals by intervention agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Austria, Finland and Sweden, and in particular Article 149 thereof, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), at last amended by the Act of Acces ­ sion of Austria, Finland and Sweden and by Regulation (EC) No 3290/94 (2), and in particular Article 5 thereof, Whereas the Annex to Council Regulation (EEC) No 2731 /75 of 29 October 1975 fixing standard qualities for common wheat, rye, barley, maize, sorghum and durum wheat (3), as last amended by Regulation (EEC) No 2054/93 (4), defines shrivelled grains ; whereas according to that definition shrivelled grains in the case of barley means grains which pass through sieves with apertures measuring 2,2 millimetres ; Whereas, in view of their climatic conditions, barley production in Finland and Sweden is predominantly of six-row varieties due to their shorter growing period in comparison to two-row varieties ; whereas the kernel size of six-row barley in these countries is under 2,2 mil ­ limetres ; whereas the barley does not therefore meet the intervention quality requirements on kernel size ; whereas the immediate application of the Community rules would be likely to lead to a risk of large quantities of barley being excluded from intervention in Finland and Sweden ; whereas this would consequendy give rise to substantial difficulties for Finnish and Swedish producers ; whereas it is therefore necessary temporarily to authorize Finland and Sweden to accept barley with a kernel size of under 2,2 millimetres into intervention : whereas the acceptance of a lower kernel size should not lead to barley of an inferior quality being accepted into intervention ; whereas, therefore, the barley concerned should be required to meet a higher specific weight of at least 64kg/hl ; Whereas Commission Regulation (EEC) No 689/92 f), as last amended by Regulation (EC) No 2204/94 (6), lays down the conditions for taking over cereals into interven ­ tion ; whereas it is therefore necessary to amend this Regulation ; Whereas the measures provided for this Regulation are in accordance with the opinion of the Joint Management Committee for cereals, Oils and Fats and Dried Fodder, HAS ADOPTED THIS REGULATION : Article 1 The following subparagraph is added after the first sub ­ paragraph of Article 2 (3) of Regulation (EEC) No 689/92 : 'However, by way of derogation from paragraph 2 (a) of the Annex to Regulation (EEC) No 2731 /75, in the case of barley harvested in Finland or Sweden with a specific weight of at least 64kg/hl and offered for intervention in those countries until the end of the 1995/96 marketing year, "shrivelled grains" shall mean grains which, after elimination of all the other matter referred to in the Annex to that Regulation, pass through sieves with apertures measuring 2 mil ­ limetres.' Article 2 This Regulation shall enter into force on the third day following the date of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 May 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 349, 31 . 12. 1994, p. 105. (3) OJ No L 281 , 1 . 11 . 1975, p. 22. (4) OJ No L 187, 29. 7. 1993, p. 6. (5) OJ No L 74, 20 . 3. 1992, p. 18 . (6) OJ No L 236, 10 . 9. 1994, p. 13.